Citation Nr: 0615597	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-08 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic 
low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision in which 
the RO granted a 10 percent rating for service-connected 
chronic low back strain, effective March 15, 2001.  In July 
2002, the veteran filed a notice of disagreement (NOD) with 
the assigned rating, and a statement of the case (SOC) was 
issued later that month. Also in July 2002, the veteran 
requested a personal hearing with a Decision Review Officer 
(DRO) at the RO; an April 2003 report of an informal 
conference between the veteran and a DRO, reflects that the 
veteran at the outset of the conference requested that this 
conference be held in lieu of a formal hearing.  The veteran 
filed a substantive appeal in April 2003 (through an 
agreement between the veteran and the DRO at the informal 
conference held that month, that the memorandum of the 
conference would constitute the veteran's substantive 
appeal).

In January 2005, the Board remanded this case to the RO for 
further action.  After completing the requested action, the 
RO continued the denial of a higher rating for chronic low 
back strain (as reflected in the January 2006 SSOC), and 
returned this matter to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  While the medical evidence pertinent to the claim for 
increase reflects significant complaints of low back pain 
resulting in functional loss, to include limited motion, 
these symptoms have consistently been attributed to other, 
nonservice connected back disabilities-specifically, 
degenerative disk changes and/or congenital spinal stenosis; 
low back strain has not been assessed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5295 
(as in effect prior to September 26, 2003); and General 
Rating Formula (for renumbered Diagnostic Codes 5235-5243) 
(as in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a fair decision the claim for a rating in 
excess of 10 percent for chronic low back strain has been 
accomplished.

In a May 2001 pre-rating letter, the RO advised the appellant 
and his representative of VA's responsibilities to notify and 
assist the appellant in his claim, asked the appellant to 
identify any medical providers or other entities potentially 
having relevant records; informed the appellant of the 
evidence that was currently on file. Further, through the May 
2002 rating decision, an October 2002 SOC, and a January 2006 
SSOC, the RO notified the appellant and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the May 2001 pre-rating notice 
letter, along with the January 2005 notice letter, satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the May 2001 letter, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies;  requested that the veteran 
identify and provide the necessary releases for any medical 
providers from whom he wanted the RO obtain and consider 
evidence; and invited the veteran to submit any additional 
medical evidence in support of his claim.  These points were 
reiterated in the January 2005 letter.  The latter notice 
letter also specified that the veteran should send in any 
evidence he had showing that his service-connected chronic 
low back strain had increased in severity; that the RO would 
obtain any private medical records for which sufficient 
information and authorization was furnished; and that the RO 
would also obtain pertinent VA records if the veteran 
identified the date(s) and place(s) of treatment.  In 
addition, the January 2005 letter specifically  requested 
that the veteran submit any evidence in his possession that 
pertained to his claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim(s).  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.  

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
before and after the May 2002 rating action on appeal.  
However, the Board finds that, with respect to this matter, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that the claims 
were fully developed and re-adjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  In this regard, as indicated above, the veteran 
was provided pertinent notice directed by the VCAA via the 
pre-rating notice letter, rating decision, SOC and SSOC; 
after each, he was afforded opportunities to respond.  After 
issuance of the most recent January 2005 notice letter 
(completing VA's notice requirements), he was provided yet 
another opportunity to provide information and/or evidence in 
support of her claim before the RO readjudicated the 
veteran's claim on the basis of all the evidence of record 
one year later in January 2006 (as reflected in the SSOC).  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2005). 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claim 
for increase on appeal, the Board finds that this was 
accomplished in the SOC and SSOCs; this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date that may be 
assigned.  While the RO has not explicitly provided such 
notice in this case, such omission is harmless on these 
facts.  Id.  Here, the claim for increase (for already 
service-connected disability) did not arise out of a claim 
for service connection; the Board is denying the claim for 
increase (hence, no effective date is being assigned); and 
there is no indication whatsoever that the veteran is 
challenging the effective date already assigned (the claim on 
appeal is limited to a claim for an increased rating).

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran in connection with the 
claim on appeal.  The RO, on its own initiative, as well as 
pursuant to  the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence  necessary to substantiate the veteran's claim.  As 
a result of these efforts, VA and private medical records 
have been associated with the claims file.  The RO also 
arranged for the veteran  to undergo VA examinations in 
connection with his claim in June 2001, September 2003, 
October 2003, and January 2006, and the  reports of these 
examinations are of record.  Moreover, the veteran has been 
given the  opportunity to submit evidence and argument to 
support his claim, which he has done.  The veteran was 
afforded an opportunity for a hearing before RO personnel, 
but elected an informal conference in lieu of the hearing in 
April 2003; a copy of the informal conference report is of 
record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent records, in 
addition to those noted above, that that need to be obtained.  
The record also presents no basis for further developing the 
record to create an additional evidence to be considered in 
connection with the claim.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.  Background

A rating decision of August 1970 granted service connection 
and assigned an initial 0 percent (noncompensable) rating for 
chronic low back strain, effective April 4, 1970.  In 
connection with the veteran's March 2001 claim for increase, 
a May 2002 rating decision granted a 10 percent rating, which 
the veteran has appealed.  

A September 2000 VA neurology consultation record reflects 
that the veteran complained of back pain that would give him 
bilateral radicular pain in the sciatic distribution.  The 
physician noted that an MRI showed a congenitally narrow 
spinal canal.  The impression was moderate to severe spinal 
canal stenosis with neurogenic claudication and significant 
back pain.

On VA spine examination in June 2001, the veteran stated that 
he was involved in an explosion in Vietnam that resulted in 
him being thrown backwards landing on his buttocks and 
striking his head.  He claimed to have chronic pain since 
this injury.  He complained of sharp throbbing pain in his 
spine and discomfort, burning, tingling, and dull aching in 
his spine and legs.  On examination, there was tenderness to 
deep palpation of the lumbar and forward flexion was limited 
to 50 degrees with complaints of pain.  Extension was also 
limited to 10 degrees and side bending to 15 degrees in both 
directions, all with pain.  Straight leg raising was negative 
and no other deformities were noted.  After reviewing MRI 
films, the examiner's impression was lumbar spinal stenosis 
on congenital basis aggravated by significant degenerative 
disc disease, especially L4, L5. 

In a May 2002 rating decision, the RO, noting that the 
medical evidence showed that the veteran's currently 
diagnosed narrowing of the spine was a congenital condition, 
resolved the claim in favor of the veteran and assigned a 10 
percent evaluation based on the veteran's painful motion, 
effective March 15, 2001, the date of receipt of the 
veteran's claim for an increase.  

In a February 2003 VA neurosurgery record, the veteran 
complained of low back pain and left leg pain that radiated 
into the posterior thigh down to the sole of foot.    On 
examination, the veteran ambulated with minimal difficulty.  
He had mechanical back pain on flexion and extension.  
Strength test was grossly 5/5 throughout.  Sensation was 
grossly intact.  He had bilateral positive straight leg raise 
tests at 30 degrees.  Deep tendon reflexes were 1+ on the 
left and 2+ on the right patellar.  An MRI showed significant 
lumbar stenosis at the L4-5 level, secondary mainly to 
epidermal lipomatosis.  In addition, he had short pedicles.  
There was also significant degenerative disc disease at L4-5 
and L5-S1 with a herniated component at L5-S1.  

In March 2003, the veteran underwent a hemilaminotomy at L5, 
L4 and partially at L3, diskectomy L5-S1 on the left, and 
medial facetectomy at L3-4.  His postoperative diagnosis was 
lumbar stenosis and lumbar radiculopathy.  

On VA examination in September 2003, the veteran complained 
of chronic low back pain since a war injury in Vietnam.  He 
stated that his symptoms had progressed to the point that he 
required surgery in March.  After undergoing surgery, the 
veteran stated that the pain in his back and leg had 
decreased.  He complained of severe pressure in the lower 
back, lower buttocks, and back of his legs with prolonged 
standing.  He stated that he often used a cane to ambulate.  
He wore a back brace and used a TENS unit to achieve pain 
relief along with pain medications.  On examination, the 
veteran walked with a slight limp, favoring his left side.  
He stood with a jerky type motion, with the same type of 
motion when attempting ranges of motion.  No evidence of 
listing.  Palpation revealed no evidence of spasm.  He was 
extremely sensitive to palpation.  When asked to forward 
flex, he would only actively forward flex to 15 degrees, in a 
jerky type pattern with complaints of severe pain.  Lateral 
bending to 10 degrees in both directions.  He complained of 
increased pain on the right side of his lumbar spine with 
flexion, extension and side bending and rotation.  The 
examiner noted reviewing x-rays and MRI studies and indicated 
that the veteran had evidence of congenital spinal stenosis.  
He commented that this was a condition related to birth and 
was attributed to short pedicles.  It was not a condition 
caused by any type of injury.  The examiner also noted that 
the veteran had lipomatosis which also tends to contribute to 
the spinal stenotic type problem.  The examiner also noted 
that the veteran had evidence of degenerative disc disease at 
L4-5 and most severe at L5-S1.  The examiner noted that 
without the veteran's claims file, the best he could say is 
that the veteran had a predisposition to having a back 
problem based upon his underlying congenital, non-service 
related deformity of congenital spinal stenosis.  He opined 
that his degenerative discs certainly could be age related as 
there was no clear cut documentation that it was related to 
service related injuries.    

In a supplemental October 2003 opinion, the September 2003 VA 
examiner noted that he had had revised VA examination, the 
examiner noted reviewing the claims file, including the 
veteran's service medical records noting his complaints of 
low back pain, findings during the 1970 VA examination and 
subsequent documentation many years thereafter.  The examiner 
opined that he can neither demonstrate nor provide, nor does 
he believe, there is a direct link between a supposed injury 
to the veteran's lower back that occurred during military 
service and the veteran's present back conditions.  The 
examiner opined that it appeared that the veteran's back 
problems are mostly congenital and degenerative at the lower 
back and appear to be more related to deterioration over 
time.  He stated that there was no clear-cut direct 
correlation between any injury in service and the veteran's 
present back condition.  

In a March 2004 decision, the RO denied the veteran's claim, 
raised during an April 2003 informal conference, for service 
connection for a low back disorder other than chronic low 
back strain, to include degenerative disc disease, spinal 
stenosis, and degenerative joint disease, all claimed as due, 
in whole or in part, to low back strain.  The veteran did not 
appeal that determination.

In an April 2004 letter, the veteran's chiropractor, S. 
Elbaum, D.C., stated that the veteran reported being in an 
explosion in Vietnam which he believed caused his initial 
lower back problems.  She stated that his spinal condition 
was consistent with this theory.  His range of motion of the 
lumbar spine was restricted to 75 degrees flexion, to 20 
degrees extension, extension caused pain, 30 degrees 
rotation, and 20 degrees lateral flexion, which caused pain 
in both directions.  His diagnosis was lumbosacral radicular 
syndrome associated with subluxations of the lumbar and 
pelvic motor units, myospasm and myalgia of paravertebral and 
radicular tissues, complicated by osteoarthritis and 
aggravated by activities of daily living.  

In a January 2006 VA spine examination report, the physician 
provided a discussion of the veteran's back history from 
service to the current examination.  During the examination, 
the veteran complained of low back pain that he dated back to 
an injury in Camp LaJeune and an injury in Vietnam.  He 
complained of progressive low back pain since military 
service that later became associated with left leg pain which 
precipitated surgery in March 2003.  He complained of low 
back pain primarily to the lumbar region.  He wore a back 
brace on occasion and used a can for ambulation due to 
weakness involving his left leg.  On physical examination, 
there was slight tightness to palpation of the right para 
lumbar muscles on palpation and it was also tender in this 
area.  The veteran's gait included a walk with a slight limp.  
Examination of his lumbar spine revealed that he had flexion 
to 40 degrees, with complaints of pain and stopped.  
Extension to 15 degrees with complaints of pain and stopped.  
Left lateral flexion to 15 degrees, with complaints of pain.   
Right lateral flexion to 25 degrees, no pain.  Rotation to 
the right to 30 degrees, to the left to 30 degrees, both with 
complaints of pain.  The veteran would not do repetitive 
motions, so the examiner could not fatigue the veteran.  The 
diagnosis was degenerative disc, lumbar spine, with history 
of lumbar stenosis.  The examiner noted no anklyosis of the 
lumbar spine.  The examiner opined that it was obvious, based 
upon the medical chronology of the development of the 
veteran's symptoms, that his complaints of low back pain 
initially may have been attributed to a low back strain, but 
most definitely wound up as being secondary to degenerative 
disk changes that occurred over a period of time, due to the 
aging process, and also the underlying congenital spinal 
stenosis.  In addition, the development of any impairment the 
veteran presently had in relationship to his left leg, i.e. 
paresthesias and weakness, was attributed to his non service 
related degenerative disc and congenital spinal stenosis 
process.  

III.  Analysis

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The 10 percent rating veteran's service-connected chronic low 
back strain was assigned pursuant to 38 C.F.R. § 4.71a, 
former Diagnostic Code 5295 (as in effect prior to September 
26, 2003).

Effective September 26, 2003, the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine was revised.  See 68 Fed. 
Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v, 
Principi, 17 Vet. App. at 9; DeSousa v. Gober, 10 Vet. App. 
at 467.  See also VAOPGCPREC  3-2000 (2000) and 7-2003 
(2003).  The retroactive reach of the revised regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.   

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria in the March 2004 SSOC, there is no due  
process bar to the Board in also considering the former and 
revised criteria, as applicable.  

Prior to September 26, 2003,Diagnostic Code 5295 provides for 
assignment of a 10 percent rating  for characteristic pain on 
motion.  A 20 percent rating  is warranted for  muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing  position.  A maximum 40 percent 
rating is warranted for  listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of  joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Alternatively, under the version of the rating schedule in 
effect prior to September 26, 2003, the appellant's 
disability could be rated under Diagnostic Code 5292 
(limitation of motion for the lumbar spine).  Under this 
diagnostic code, a 10 percent rating is warranted for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 40 percent rating for severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6 .   

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Codes 5292 and 5295 (as in effect prior 
to September 26, 2003), the Board finds that no higher rating 
is assignable.  Pertinent to this time frame, the veteran had 
VA examinations in June 2001 and September 2003; however, 
neither examination revealed any evidence of muscle spasm, or 
any other symptoms specifically associated with low back 
strain; indeed, no low back strain was diagnosed on either 
examination.  As regards limited motion, the June 2001 
examiner noted that the appellant could flex to 50 degrees 
and he complained of back pain, but that there is no clinical 
indication that back pain caused limitation of motion.  On 
September 2003 VA examination, the examiner noted that the 
veteran would only forward flex to 15 degrees with complaints 
of severe pain; however, there is no medical evidence that 
the veteran's service-connected chronic low back strain 
caused the pain and/or the limitation of motion.  On the 
contrary, the examiner related the veteran's back symptoms to 
nonservice-connected congenital spinal stenosis.  As noted 
above, the examiner affirmed this conclusion in a detailed 
October 2003 supplemental opinion.

Effective September 26, 2003, musculoskeletal disabilities of 
the spine (to include lumbosacral strain) are rated under the 
criteria of a General Rating Formula for Diseases and 
Injuries of the Spine.  That criteria provides, as follows:  
A rating of 10 percent is assignable  for forward  flexion of 
the thoracolumbar spine greater than 60 degrees  but not 
greater than 85 degrees; or, combined range of motion  for 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or  
abnormal spinal contour.  A rating of 20 percent is 
assignable for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is assignable  for forward 
flexion of the  thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is assignable or unfavorable ankylosis 
of the entire  thoracolumbar spine.  A rating of 100 percent 
is awarded for  unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Under the revised rating schedule, normal range of 
motion of the thoracolumbar spine is as follows:  flexion to 
90 degrees,  extension to 30 degrees, lateral flexion 30 
degrees bilaterally, and rotation 30 degrees bilaterally.  38 
C.F.R. § 4.71a, Plate V (2005). 

Pertinent evidence since September 26, 2003 consists of an 
April 2004 private chiropractor's letter reflecting forward 
flexion of the lumbar spine to 75 degrees (which would only 
warrant a 10 percent rating under the revised criteria) and a 
January 2006 VA examination report noting that flexion of the 
lumbar spine to only 40 degrees (which would warrant a 20 
percent rating under the revised criteria),  Again, however, 
the veteran's symptoms-pain and resulting functional loss, 
to include limited motion,--were attributed to nonservice-
connected conditions.   Based on a review of the records and  
comprehensive examination , the January 2006 examiner 
provided a detailed report explaining that the veteran's 
symptoms were the result of nonservice-connected causes.  

The aforementioned discussion makes clear that, prior and 
since the September 26, 2003 effective date of the change in 
rating criteria for evaluating the veteran's service-
connected low back strain, that disability is not shown to 
result in any manifestations that would warrant the 
assignment of any higher rating under any pertinent provision 
of VA's Rating Schedule.

Accordingly, the claim for a higher rating for chronic low 
back strain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for chronic low back strain 
is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


